Citation Nr: 0313318	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
August 1973.  

The present matter arises before the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  During the course of her appeal, 
jurisdiction over the veteran's claims file was transferred 
from the VARO in Portland to the VARO in Reno, Nevada.  

In her November 1999 substantive appeal, the veteran 
indicated that she desired a hearing before a member of the 
Board (now Veterans Law Judge) in Washington, DC.  In 
September 2000, the veteran withdrew her hearing request.  

In an April 2001 decision, the Board determined that the 
veteran had submitted new and material evidence and reopened 
her claim for service connection for migraines.  Both this 
issue and the issue of service connection for PTSD were 
remanded to the RO for additional development.  The Board 
undertook further development on the issue of PTSD.  The 
development has been completed.  


FINDINGS OF FACT

1.  The veteran currently has PTSD as a result of an in-
service stressor.  

3.  The veteran currently has migraines that began in 
service.


CONCLUSIONS OF LAW

1.  The veteran meets the criteria for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2002).  

2.  Migraines were incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Subsequent to the veteran's appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefits sought, further assistance is not required to 
assist the veteran in substantiating her claims.

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress 
disorder requires: 

Medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Under DSM-IV, the diagnostic criteria for a PTSD stressor 
(that is, the requirements for determining the sufficiency of 
a claimed stressor) are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Cohen 
v. Brown, 10 Vet. App. 128, 145 (1997).  In view of the 
subjective nature of the DSM-IV criteria for assessing the 
sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s) is a medical question 
requiring assessment by a mental-health professional.  Cohen, 
supra, at 142, citing West (Carleton) v. Brown, 7 Vet. App. 
70, 79 (1994).  Furthermore, the Court in Cohen noted that 
"mental health professionals are experts and are presumed to 
know the DSM requirements applicable to their practice and to 
have taken them into account in providing a PTSD diagnosis. . 
. ."  Id.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).

The Board recognizes that the present case, which involves no 
contention that military combat stressors occurred, falls 
within the category of situations, such as allegations of 
sexual assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  Furthermore, under Paragraph 5.14c(5), 
Part III, of VA's Adjudication Procedure Manual, M21-1, it is 
noted that service records may not contain evidence of 
personal assault, and that alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Factual Background

Records from Jacksonville Hospital, dated in December 1977, 
show that the veteran was noted to have taken an overdose of 
an anti-depressant drug.  

A June 1979 Report of Medical History associated with the 
veteran's reserve service reflects the veteran's report of 
frequent or severe headaches.  

The veteran received treatment for a psychiatric disorder and 
headaches in November 1994.  

In December 1994, the veteran filed a formal application for 
service connection for bipolar disorder and migraine 
headaches.  

A January 1995 progress note from the state of Florida 
Veterans' Domiciliary notes, 

"[Veteran] is requesting assistance is dealing 
[with] a sexual assault which occurred while she 
was on active duty.  She felt unable to prevent 
the assaults, which occurred several times 
beginning [May 1971].  The 1st Sgt. is the 
individual she alleges attacked her.  She felt 
unable to prevent this from occurring as he 
supervised her, and she felt she would lose rank 
and position as well as any opportunity for 
advancement.  [The veteran] reports that around 
the time these assaults began, she was treated 
for migraine headaches . . . . it was noted that 
mood and affect became flat as [the veteran] 
related these rapes to [MSW counselor]."

In March 1995, the RO was notified by the National Personnel 
Records Center (NPRC), that the veteran's service medical 
records were unavailable.  

That same month the veteran notified the RO by letter that 
she had been diagnosed with PTSD at a VA hospital.

A VA medical report, dated in March 1995, notes that the 
veteran had been married and divorced four times.  It also 
noted that she had a history of advanced education, which 
belied her current significant decline in psychosocial 
functioning.  The veteran was noted as being unable to 
function as a short-order cook in a fast food restaurant due 
to her inability to manage any stressful demands.  An 
additional March 1995 VA treatment record notes the veteran's 
history of migraine for 25 years.  

A statement from the veteran in June 1995 described the 
claimed sexual assault in service, and also noted her 
subsequent difficulties with relationships and the onset of 
psychiatric disorders.  

A November 1996 treatment record from the VA Domiciliary in 
White River, Oregon, notes the veteran's reported work 
history as not being regular since a nervous breakdown in 
1989.  The veteran was noted as reporting that she worked as 
a research assistant for about six years at the University of 
Alabama, had a Bachelor of Science degree in biology, and 
underwent a two-year paralegal training course.  

In March 1998, the RO received additional notification from 
NPRC that the veteran's service medical records had not been 
found.  

On VA examination in April 1998, the veteran reported 
developing headaches in 1971 in service, and having chronic 
headaches since.  The diagnosis included migraine headaches.  

A social and industrial survey, also dated in April 1998, 
reflects the veteran's report of being subjected to emotional 
and mental abuse as a child.  The veteran was noted as 
reporting that her father attempted to sexually abuse her on 
one occasion.  Furthermore, the veteran reported that she had 
been raped in service, and that the incident left her feeling 
betrayed, humiliated, frightened, disgusted and angry.  The 
veteran indicated that she felt she had no place to go at the 
time the incident occurred.  She reported that there were no 
counselors to talk with and she feared retaliation if she 
told anyone in the Army.  Furthermore, she believed the 1st 
sergeant would deny the rapes and since there were no 
witnesses, she would further be humiliated.  

The veteran stated that the rapes haunted her and she began 
having migraine headaches.  The veteran was noted as 
reporting that she did not tell anyone about the rape until 
she was over 30 years old.  The clinical social worker 
conducting the examination noted that the veteran showed many 
of the signs and symptoms of PTSD.  It also appeared the 
veteran had somaticized some of her emotional trauma 
producing an array of medial issues.  

In May 1998, the veteran was examined by VA.  She described 
the incident in which she was sexually assaulted by her first 
sergeant.  She reported that she was fearful and afraid about 
reporting the incident because the first sergeant was a 
powerful person.  She indicated that people who went against 
his wishes had been sent to Vietnam or Alaska.  She was 
frightened about going to Vietnam or elsewhere, and wanted to 
stay at her post in Alabama.  She was also afraid of losing 
her job since she had bills to pay.  She reported being 
devastated about her life and felt very dirty about the 
sexual affair, which occurred reportedly one more time.  She 
reported never telling anyone of the incident.  She reported 
that following service, she had experienced a number of 
crises, had felt bad and dirty about her experiences, and had 
had difficulty feeling comfortable around men.  The veteran 
reported still feeling nervous, fearful, and insecure with no 
self-esteem.  The veteran also reported that talking about 
the incident gave her a headache.  

The examiner noted that the veteran was very insecure, and 
that she had a traumatic experience at the hands of her 
supervisor in the service.  It was noted that the veteran 
felt so dirty that she alienated herself, and had recurrent 
flashbacks of the incident.  The examiner's impression was 
PTSD secondary to sexual assault/rape.  

A VA clinical record, dated in March 1999, reflects the 
veteran's reported history of having PTSD and being an incest 
survivor.  A May 1999 clinical record documents findings of 
migraines and bipolar illness made worse with severe 
depression after the veteran found her boyfriend dead.  

Of record is a December 1999 statement from an individual who 
reportedly was stationed with the veteran at Fort McClellan, 
Alabama.  She noted that she had been attached to the medical 
company at Noble Army Hospital.  The service member reported 
knowing the veteran and that the veteran had suffered from 
headaches.  The individual also noted that she had driven the 
veteran to the hospital on one occasion to be treated for 
headache pain.  

A February 2000 social work note reflects that the veteran 
wished to pursue a PTSD claim due to military sexual trauma, 
but was concerned because she had not reported the rape at 
the time it occurred.  It was also noted that the veteran had 
not discussed her PTSD symptoms with her various providers 
because she didn't think it was appropriate given that rape 
was a "sub-specialty."  The veteran reported having 
continued shame over the incident.  She also complained of 
physical symptoms in the form of migraine headaches that 
began soon after the rape.  The social worker noted that the 
veteran became easily distressed and angered when discussing 
the rape or her current symptoms.  

At an RO hearing in February 2000, the veteran reported that 
her migraines started shortly after she was raped while in 
service.  She testified that she had to work with her first 
sergeant every day and pretend nothing had happened.  She 
indicated that the stress caused her to seek treatment by the 
end of the week.  

A VA mental health clinic (MHC) progress note, dated in March 
2000, reflects a diagnosis of PTSD and a secondary diagnosis 
of bipolar disorder.  

An August 2000 MHC progress note reflects the veteran's 
reported history of headaches ever since she was raped.  She 
reported the headaches as due to nervous tension.  

A September 2000 neurology note reflects the veteran's report 
of it being possibly months or years since she had been 
headache free.  

In August 2002, the veteran underwent a VA examination with 
respect to her headaches.  The diagnosis was migraines with a 
tendency for chronic daily headache.  The examiner noted the 
veteran's reported history of the headaches beginning after 
being raped in service.  He reported that it was very 
difficult, if not impossible, to determine whether migraines 
were a result of the reported rape, and that usually with 
migraines there was a more prolonged history.  It was noted 
that since migraines or headaches were purely subjective 
symptoms, one could not totally assess whether the headaches 
indeed resulted from the rape.  

That same month, the veteran underwent a VA PTSD examination.  
The examiner noted that the veteran described symptoms of 
PTSD.  The veteran was noted as exhibiting depression that 
was complicated by a histrionic personality.  The examiner 
reported that the depression was secondary to and caused by 
the trauma of the rape while in the military.  In reaching 
this conclusion, the examiner noted that the veteran gave a 
chaotic history not uncommon in people with PTSD.  The 
veteran was noted as showing difficulty making and 
maintaining relationships, gave a work history that was 
relatively solitary and not consistent with a 9-5 job, had 
not worked for several years and had no friends due to PTSD.  

On VA PTSD examination in May 2003 the examiner found that 
the veteran met the criteria for a diagnosis of PTSD.  Other 
diagnoses included bipolar disorder, schizoaffective disorder 
by history, and a history of steroid induced psychosis.  The 
examiner noted that the overall picture was one of an 
individual who had made a poor adjustment since military 
discharge, to the extent that there were indications of 
subjection unhappiness and employment difficulties.  The 
examiner also noted that the veteran's clinical history made 
for a confusing clinical  presentation, as it was impossible 
to tease apart the veteran's self-reported PTSD symptoms from 
her primary diagnosis of bipolar disorder.  The examiner 
indicated that the veteran's level of functioning, compared 
with premorbid functioning, included self-care, family role 
functions, physical health, social/interpersonal 
relationships, recreation/leisure pursuits, and work 
performance.  However, it was reported, that all these 
spheres of function were also severely impacted by the 
veteran's primary bipolar diagnosis.  

Analysis

Post traumatic stress disorder

The record shows that the veteran has a current diagnosis of 
PTSD, and that this diagnosis has been related to sexual 
assault in service.  Thus, two of the three elements needed 
for service connection-current diagnosis and a link between 
the current diagnosis and an in-service stressor-are clearly 
shown.

Since the veteran is not claiming a combat stressor, and she 
did not participate in combat; service connection requires 
credible supporting evidence of the claimed stressor.

Because the claimed stressor involves a personal assault, the 
credible supporting evidence can consist of evidence of 
behavioral changes.  On the most recent VA examination the 
examiner noted a number of behavioral changes attributable to 
the in-service stressor.  The post-service medical evidence 
reflects the veteran's attempted suicide by overdosing on 
anti-depressants in 1977, substance abuse, and four marriages 
and divorces.  While the veteran had some pre-service sexual 
traumas, the behavioral changes were reported only after the 
in-service trauma.  Therefore, the Board finds that there is 
evidence of behavioral changes that support the claimed 
stressor.

In light of the applicable law, and upon consideration of the 
record, the Board finds that the evidence is at least in 
equipoise, with respect to whether the veteran has PTSD 
linked to an inservice stressor event.  After resolving 
reasonable doubt in the veteran's favor the Board finds that 
service connection for PTSD is warranted.  

Migraines

The veteran has reported a continuity of headache 
symptomatology since service.  

In addition to her testimony, evidence in support of the 
claim, includes the statement from an individual with whom 
she served.

The VA examiner in August 2002 diagnosed the veteran with 
migraine headaches.  The examiner reported that it was very 
difficult, if not impossible, to determine whether migraines 
were a result of the reported rape.  The examiner did not 
discuss the lay statement or the reservist medical history 
report.  The examiner's inability to reach a conclusion can 
be read as a finding that the evidence is evenly balanced as 
to whether there is a connection.  

There is negative evidence in that there is no evidence of 
headaches prior to 1979, but the examiner presumably took 
this history into account.

In light of the applicable law, and upon consideration of all 
the evidence of record, the Board finds that the evidence is 
at least in equipoise, with respect to whether the veteran 
has migraines related to service.  Where the record 
demonstrates an approximate balance of positive and negative 
evidence, the doctrine of reasonable doubt is applicable.  
Resolving reasonable doubt in the veteran's favor, service 
connection for migraines is warranted.  


ORDER

Entitlement to service connection for PTSD is granted 

Entitlement to service connection for migraines is granted.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

